DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       
112 (f) Interpretation
The applicant's claim interpretation for 112(f) is sufficient.

Response to Amendment
The applicant’s amendment received 12/14/20200. Claims 1, 11, and 20 are being amended. Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive.
	Applicant argues the limitations of “trigger signal received after the charging event is initiated; initiate, responsive to the received trigger signal, a backup program that manages data for backing up on the memory station; transmit, to the memory station, backup information that includes a mobile device identifier and a quantity of data to be backed up; and transmit, to the memory station, data to be backed up” are not disclosed in Grover, or Kim references. 
	Kim discloses 	trigger signal (read as authentication information) received after the charging event is initiated; initiate, responsive to the received trigger signal, a backup program that manages data for backing up on the memory station; transmit, to the memory station (see element fig.11, S1130, par.222; data backup function can be performed simultaneously during 
	Therefore, the office very respectfully disagree with the applicant, because Kim discloses the limitations of trigger signal received after the charging event is initiated; initiate, responsive to the received trigger signal, a backup program that manages data for backing up on the memory station; transmit, to the memory station, backup information that includes a mobile device identifier and a quantity of data to be backed up; and transmit, to the memory station, data to be backed up.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 10-11, 14, and 17-2- are rejected under 35 U.S.C. 103 as being unpatentable over Grover et al (here in after Grover)(US2018/0090966) in view of Kim et al. (here in after Kim) (US 2017/0331329).

Regarding claim 1, Grover discloses a mobile device (read as rechargeable device) (fig.1, element 104, and par.19) configured to be coupled to a memory station (read as wireless 

	Grover keeps silent about the trigger signal received after the charging event is initiated;
initiate, responsive to the received trigger signal, a backup program that manages data for backing up on the memory station; transmit, to the memory station, backup information that includes a mobile device identifier and a quantity of data to be backed up; and transmit, to the memory station, data to be backed up.
	In a similar endeavor, Kim discloses 	trigger signal (read as authentication information) received after the charging event is initiated; initiate, responsive to the received trigger signal, a backup program that manages data for backing up on the memory station; transmit, to the memory station (see element fig.11, S1130, par.222; data backup function can be performed 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the wireless rechargeable device, and wireless charging station as taught by Grover with the wireless power transmission apparatus having a data backup function as taught by Kim in order to perform data communications during wireless charging.

Regarding claim 4, Grover, and Kim disclose everything as applied above (see claim 1); Kim further discloses wherein the first antenna is further configured to transmit wireless signals complying with a second wireless communication protocol (fig.8, elements 1111b-1to n, par. 175; there are multiple antennas available for second wireless communication protocol).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the wireless rechargeable device, and wireless charging station as taught by Grover with the wireless power transmission apparatus having a data backup function as taught by Kim in order to perform data communications during wireless charging.

Regarding claim 5, Grover, and Kim disclose everything as applied above (see claim 4); Kim further discloses wherein the control circuitry is further configured to transmit the data to be backed up using the second wireless communication protocol (fig.1-3, par.8).


Regarding claim 6, Grover, and Kim disclose everything as applied above (see claim 1); Kim further discloses a wireless receiver configured to receive electrical power from a wireless transmitter that includes an electromagnetic emitting portion (fig.2A, element 110, par.67; power transmission unit coupled to the power supply unit).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the wireless rechargeable device, and wireless charging station as taught by Grover with the wireless power transmission apparatus having a data backup function as taught by Kim in order to perform data communications during wireless charging.

Regarding claim 10, Grover, and Kim disclose everything as applied above (see claim 1); Kim
further discloses wherein the backup program initiates without user intervention in response to the trigger signal (par.8).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the wireless rechargeable device, and wireless charging station as taught by Grover with the wireless power transmission apparatus having a 

Regarding claim 11, Grover discloses a method for receiving electrical power and transferring data, the method (abstract) comprising: receiving electrical power from a memory station to initiate a charging event, the memory station (read as wireless charging station) (fig.1, element 102, par.18) configured to deliver electrical power and to store data (fig.1, par.23); receiving, using a first antenna (fig.1, elements 126, and 112, par.24; depends on the power values the wireless transceiver antenna receive power from the wireless charging station), a trigger signal transmitted wirelessly from the memory station (par.26; using short-range communication, the wireless charging station send trigger signal to the re-chargeable device).

	Grover keeps silent about the trigger signal received after the charging event is initiated;
initiate, responsive to the received trigger signal, a backup program that manages data for backing up on the memory station; transmit, to the memory station, backup information that includes a mobile device identifier and a quantity of data to be backed up; and transmit, to the memory station, data to be backed up.
	In a similar endeavor, Kim discloses 	trigger signal (read as authentication information) received after the charging event is initiated; initiate, responsive to the received trigger signal, a backup program that manages data for backing up on the memory station; transmit, to the memory station (see element fig.11, S1130, par.222; data backup function can be performed simultaneously during wireless charging from a charging device), backup information that includes a mobile device identifier and a quantity of data to be backed up; and transmit, to the 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the wireless rechargeable device, and wireless charging station as taught by Grover with the wireless power transmission apparatus having a data backup function as taught by Kim in order to perform data communications during wireless charging.

Regarding claim 14, Grover, and Kim disclose everything as applied above (see claim 11); Kim further discloses wherein receiving electrical power includes receiving the electrical power from a wireless transmitter that includes an electromagnetic emitting portion (fig.2A, element 110, par.67; power transmission unit coupled to the power supply unit).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the wireless rechargeable device, and wireless charging station as taught by Grover with the wireless power transmission apparatus having a data backup function as taught by Kim in order to perform data communications during wireless charging.

Regarding claim 17, Grover, and Kim disclose everything as applied above (see claim 11); Kim further discloses wherein the trigger signal is delayed for more than 5 minutes after initiation of receiving electrical power (par.8, memory and power transmission unit, wherein the control unit carries out, via the first wireless communication module, an authentication process with the mobile terminal by means of authentication information, for backing up data, previously 
.
Regarding claim 18, Grover, and Kim disclose everything as applied above (see claim 11); Kim further discloses wherein initiating the backup program is delayed for more than 5 minutes after receiving the trigger signal (par.8, memory and power transmission unit, wherein the control unit carries out, via the first wireless communication module, an authentication process with the mobile terminal by means of authentication information, for backing up data, previously stored therein, and following the completion of the authentication process. It is obvious to appreciate one skill in the art that there is a delay for the authentication process).

Regarding claim 19, Grover, and Kim disclose everything as applied above (see claim 1); Kim
further discloses wherein initiating the backup program occurs without user intervention in response to the trigger signal (par.8).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the wireless rechargeable device, and wireless charging station as taught by Grover with the wireless power transmission apparatus having a data backup function as taught by Kim in order to perform data communications during wireless charging.

Regarding claim 20, Grover discloses a mobile device (read as rechargeable device) (fig.1, element 104, and par.19) configured to be coupled to a memory station (read as wireless charging station) (fig.1, element 102, par.18) to transfer data and to receive electrical power 

	Grover keeps silent about the trigger signal received after the charging event is initiated;
initiate, responsive to the received trigger signal, a backup program that manages data for backing up on the memory station; transmit, to the memory station, backup information that includes a mobile device identifier and a quantity of data to be backed up; and transmit, to the memory station, data to be backed up.
	In a similar endeavor, Kim discloses 	trigger signal (read as authentication information) received after the charging event is initiated; initiate, responsive to the received trigger signal, a backup program that manages data for backing up on the memory station; transmit, to the memory station (see element fig.11, S1130, par.222; data backup function can be performed 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the wireless rechargeable device, and wireless charging station as taught by Grover with the wireless power transmission apparatus having a data backup function as taught by Kim in order to perform data communications during wireless charging.

Claims 2-3, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Grover et al (here in after Grover) (US2018/0090966) in view of Kim et al. (here in after Kim) (US 2017/0331329), and further in view of Lin et al. (here in after Lin)(US 2018/0027490).

Regarding claim 2, Grover, and Kim disclose everything as applied above (see claim 1) except
a second antenna configured to transmit wireless signals complying with a second wireless communication protocol different from the first wireless communication protocol.
	In a similar endeavor, Lin discloses (fig.3, element 308, and 312, par. 57, and 60) wireless power saving devices with two antennas with two different protocols.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the wireless rechargeable device, and wireless charging station as taught by Grover with the dual antennas as taught by Lin in order to improve the power efficiency in wireless communication device.

Regarding claim 3, Grover, Kim, and Lin disclose everything as applied above (see claim 2 )
wherein the control circuitry is further configured to transmit the data to be backed up using the second communication module (fig.1-3, par.8). Kim use transmission coil for data backup not antenna.
	In a similar endeavor, Lin discloses (fig.3, element 308, and 312, par. 57, and 60) wireless power saving devices with two antennas with two different protocols.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the wireless rechargeable device, and wireless charging station as taught by Grover with the dual antennas as taught by Lin in order to improve the power efficiency in wireless communication device.

Regarding claim 12, Grover, and Kim disclose everything as applied above (see claim 11); except wherein transmitting the data to be backed up uses a second antenna configured to transmit wireless signals complying with a second wireless communication protocol different from the first wireless communication protocol.
In a similar endeavor, Lin discloses (fig.3, element 308, and 312, par. 57, and 60) wireless power saving devices with two antennas with two different protocols.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the wireless rechargeable device, and wireless charging station as taught by Grover with the dual antennas as taught by Lin in order to improve the power efficiency in wireless communication device.

Regarding claim 13, Grover, Kim, and Lin disclose everything as applied above (see claim 11); wherein transmitting the data to be backed up uses the first antenna configured to transmit wireless signals complying with the first wireless communication protocol.
	In a similar endeavor, Lin discloses (fig.3, element 308, and 312, par. 57, and 60) wireless power saving devices with two antennas with two different protocols.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the wireless rechargeable device, and wireless charging station as taught by Grover with the dual antennas as taught by Lin in order to improve the power efficiency in wireless communication device.

Claims 8,-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Grover et al (here in after Grover)(US2018/0090966) in view of Kim et al. (here in after Kim) (US 2017/0331329), and  further in view of Zhai (US 2015/0207343).

Regarding claim 8, Grover, and Kim disclose everything as applied above (see claim 1);
except wherein the control circuitry is further configured to receive, through the first antenna, an exit signal using the first wireless communication protocol.
	In a similar endeavor, Zhai discloses (fig.8, par.64) EXIT signal (see FIG. 8), causing the charger mode control component 316 to transition the energy saving mode of the energy saving component 312 from the energy saving mode ES2 back to the energy saving mode ES0.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the wireless power transmission apparatus as 

Regarding claim 9, Grover, Kim, and Zhai disclose everything as applied above (see claim 8);
Zhai further discloses wherein the control circuitry is further configured to initiate, responsive to the received exit signal, an exit program (fig.8, par.64, see FIG. 8 ; EXIT signal causing the charger mode control component 316 to transition the energy saving mode of the energy saving component 312 from the energy saving mode ES2 back to the energy saving mode ES0).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the wireless power transmission apparatus as taught by Kim with the EXIT signal using first communication protocol in order to save energy in the battery charging system.

Regarding claim 15, Grover, and Kim disclose everything as applied above (see claim 11);
except receiving, through the first antenna, an exit signal, the exit signal complying with a first wireless communication protocol.
	In a similar endeavor, Zhai discloses (fig.8, par.64) EXIT signal (see FIG. 8), causing the charger mode control component 316 to transition the energy saving mode of the energy saving component 312 from the energy saving mode ES2 back to the energy saving mode ES0.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the wireless power transmission apparatus as taught by Kim with the EXIT signal using first communication protocol in order to save energy in the battery charging system.

Regarding claim 16, Grover, Kim, and Zhai disclose everything as applied above (see claim 15); Zhai further discloses initiating, responsive to the received exit signal, an exit program (fig.8, par.64, see FIG. 8 ; EXIT signal causing the charger mode control component 316 to transition the energy saving mode of the energy saving component 312 from the energy saving mode ES2 back to the energy saving mode ES0).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the wireless power transmission apparatus as taught by Kim with the EXIT signal using first communication protocol in order to save energy in the battery charging system.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Grover et al (here in after Grover)(US2018/0090966) in view of Kim et al. (here in after Kim) (US 2017/0331329), further in view of Toro et al. (here in after Toro)( US 20140274215).

Regarding claim 7, Grover, and Kim disclose everything as applied above (see claim 1);
except wherein the electrical power received from the memory station is received through a cable.
	In a similar endeavor, Toro discloses (fig.3A, elements 318, 319, and 330, par.36, 42, and 46) that mobile device received electrical power through a cable.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the wireless rechargeable device, and wireless .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAX MATHEW whose telephone number is (571)272-2378.  The examiner can normally be reached on 7-8 am, 9-2 pm, 3.30-5.30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAX . MATHEW/
Patent Examiner
Art Unit 2644



/KATHY W WANG-HURST/Supervisory Patent Examiner, Art Unit 2644